Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 2/8/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Page 7, paragraph [0021] is amended to disclose “150°” to “150°C”, “180°” to “180°C”, “200°” to “200°C”.  However, there is no support in the originally filed disclosure to disclose such amendments.
Applicant should provide an explanation on the record why the “°C”s are supported. As of right now, Applicant provides none.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nasserrafi et al. (US 2016/0047022 A1) (hereinafter “Nasserrafi”) in view of Yatsukura et al. (JP 2010150648 A) (hereinafter “Yatsukura”).
The Examiner has provided a machine translation of JP 2010150648 A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 1-2, Nasserrafi teaches the following composition for an aluminum alloy, in weight percent (Nasserrafi, [0017-0026] and [0031-0032]):
Element
Present Invention
Nasserrafi
Overlap
Al
88-100
Remainder
40-90
Preferred: 80-90

Cu
5.0-6.1
0.5-20
Preferred: 5.2-5.8

Ni
0.15-1.0
0.05-1.2
Preferred: 0.3-0.5

Si
0.4-1.0
-

Fe
0-0.2
-
0
Mn
0-0.2
0.2-5
0.2
Mg
1.5-2.2
0.2-10
Preferred: 0.6-2

Cr
0-0.2
0.001-0.5
Preferred: 0.02-0.1
0.001-0.2
Zn
0-0.3
0.1-5
0.1-0.3
Ti
0-0.25
0.1-3
Preferred: 0.25-0.9
0.1-0.25
Admixtures
0-0.15
-
0


The ranges of Nasserrafi overlap or encompass the ranges of the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

While Nasserrafi teaches that the aluminum alloy can be practically free of iron, silicon, lithium, antimony, and/or rare earth elements, it is also possible that the aluminum alloys can comprise one of these alloying elements, but be substantially free of any one of the others 

With respect to the difference, Yatsukura teaches that 1% by mass or less of Si is a component of an aluminum-based alloy (Yatsukura, [0011]).
As Yatsukura expressly teaches, Si increases the amount of solid solution in the matrix which in turn decreases the solidus temperature and precipitation strengthening thereby leading to higher strengths (Yatsukura, [0011]).
Nasserrafi and Yatsukura are analogous art as they are both drawn to aluminum alloys with similar compositions (Nasserrafi, Abstract; Yatsukura, Abstract). 
In light of the motivation to have 0-1.0 mass% Si as taught in Yatsukura above, it therefore would have been obvious to one of ordinary skill in the art to have 0.4-1.0 mass% of Si in the composition of Nasserrafi in order to increase the amount of solid solution in the matrix which in turn decreases the solidus temperature and precipitation strengthening thereby leading to higher strengths, and thereby arrive at the claimed invention. 

Regarding claims 9 and 10, Nasserrafi also teaches that the aluminum alloy are be used in any product where a combination of high strength and lightweight is desirable, such as a wire, i.e., a connecting element (Nasserrafi, [0062]). The wire of Nasserrafi corresponds to the wire and connecting element of claims 9 and 10 of the present invention.

Regarding claim 11, Nasserrafi also teaches that the tensile strength of the aluminum alloy at room temperature ranges from 50-200 ksi, i.e., 344.74-1378.95 MPa (Nasserrafi, prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claims 12, 13, 14 and 15, given that the material and structure of the aluminum alloys of Nasserrafi in view of Yatsukura are substantially identical to the material and structure of the aluminum alloy of the present invention, as set forth above, it is clear that the aluminum alloy of Nasserrafi in view of Yatsukura would intrinsically have a heat resistance provided by at least one of a remaining tensile strength of greater than 0.8 times a tensile strength at room temperature or a remaining tensile strength of greater than 400 MPa or 450 MPa after undergoing a temperature load of 200°C for 24 hours, as presently claimed. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16, Nasserrafi also teaches that the aluminum alloy can be used in automotive components including, for example, wheels, pistons engine blocks, drive shafts, frames, and other components that operate above 350°F, i.e., above 176.67°C (Nasserrafi, [0062]). The use of the aluminum alloy in components that operate above 350°F of Nasserrafi . 



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nasserrafi et al. (US 2016/0047022 A1) (hereinafter “Nasserrafi”) in view of Yatsukura et al. (JP 2010150648 A) (hereinafter “Yatsukura”) and further in view of Pouget el at. (WO 2012/140337) (hereinafter “Pouget”).
The Examiner has provided a machine translation of WO2012/140337. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 17, neither Nasserrafi nor Yatsukura explicitly disclose that the screw is an engine screw of an internal combustion engine.
With respect to the difference, Pouget teaches that the Al-Cu-Mg aluminum alloy can be used for fastenings intended to be used in an engine for a motor vehicle, such as screws or bolts or rivets (Pouget, Abstract). 
Nasserrafi, Yatsukura, and Pouget are analogous art as they are all drawn to an aluminum alloy composition (Nasserrafi, Abstract; Yatsukura, Abstract; Pouget, Abstract).
In light of the disclosure by Pouget of using the aluminum alloy to form screws to be used in an engine for a motor vehicle, it would have been obvious to one of ordinary skill in the art to use the aluminum alloy of Nasserrafi in view of Yatsukura to form an engine screw of Pouget, and thereby arrive at the claimed invention. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nasserrafi et al. (US 2016/0047022 A1) (hereinafter “Nasserrafi”) in view of Yatsukura et al. (JP 2010150648 A) (hereinafter “Yatsukura”) and further in view of Brun-Buisson el at. (US 2017/0012323 A1) (hereinafter “Brun”).

Regarding claim 18, neither Nasserrafi nor Yatsukura explicitly disclose that the connecting element or screw is a contact element or a pole terminal or a screw or a screw for a pole terminal of an accumulator.
With respect to the difference Brun teaches that the casing 6, of longitudinal axis X, includes a cylindrical lateral jacket 7, a bottom 8 at one end, and a cover 9 at the other end and the cover 9 bears the terminals or poles 40,50 through which the current is output (Brun, [0030]). Brun also teaches that because of its good mechanical strength, aluminum is an advantageous material for producing an accumulator casing, and can be made of an aluminum alloy (Brun, [0068]). 
Nasserrafi, Yatsukura, and Brun are analogous art as they are all drawn the use of an aluminum alloy composition (Nasserrafi, Abstract; Yatsukura, Abstract; Brun, [0068]).
In light of the disclosure by Brun of using an aluminum alloy for a pole terminal of an accumulator, it would have been obvious to one of ordinary skill in the art to use the aluminum alloy of Nasserrafi in view of Yatsukura to form a pole terminal for an accumulator of Brun, and thereby arrive at the claimed invention.


Response to Arguments
In response to the amendments to paragraph [0021] of the Specification, the previous objection is withdrawn.
In response to the amendments to claims 9 and 10, the previous claim objections are withdrawn. 
In response to the amendment to claim 1 to clarify that the content of the “aluminum alloy”, “copper alloy”, “nickel alloy”, and “silicon alloy”, refers to the content of the individual elements, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to the cancellation of claim 6, the previous 35 U.S.C. 112(b) rejection is withdrawn. 
In response to the amendment to claims 1 and 2, and the cancellation of claims 3-8, to clarify that “%” refers to “mass%”, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to the amendment to claim 13, to clarify that the remaining tensile strength is greater than 450 MPa after undergoing a temperature load of 200°C for 24 hours, the previous 35 U.S.C. 112(b) rejection is withdrawn.
In response to the amendment to claim 15, to clarify that the remaining tensile strength is greater than 450 MPa after undergoing a temperature load of 200°C for 24 hours, the previous 35 U.S.C. 112(b) rejection is withdrawn.

Applicant primarily argues:
“However, it is believed that the “consisting of” wording of amended claim 1 overcomes the rejection.”
Remarks, pg. 10
The Examiner respectfully traverses as follows:
can contain one or more alloying elements, i.e. the elements are not required in the composition of Nasserrafi, such as B, Zr, V, Co, Sc, Ag, St, Be, and Ca (Nasserrafi, [0019], [0021], [0028-0030], and [0033-0038]). (Emphasis added). Moreover, it is noted that claim 1 recites, "...the aluminum alloy consisting of...0 to 0.15 mass% admixtures", which does not exclude being additional components. Therefore, the present claims does not excluding having 0 to 0.15 mass% of additional components, besides Cu, Ni, Si, Fe, Mn, Mg, Cr, Zn, Ti and aluminum.

Applicant also argues:
“However, independent claims 1, 10, and 19 of Nasserrafi require the aluminum alloy to contain boron. Additionally, claim 1 requires a specific ratio of Ti/B and Zr/Ti. Based on paragraphs [0021], [0027] and [0029], boron is essential for the intended high tensile strength in Nasserrafi.”
Remarks, pg. 10
The Examiner respectfully traverses as follows:
It is noted that claim 1 recites, “…the aluminum alloy consisting of…0 to 0.15 mass% admixtures”, which does not exclude additional components such as boron.
Therefore, even if Nasserrafi were required to have an amount of boron, such as in the range of about 0.02 to 5, 0.04 to 2, 0.02 to 0.5, 0.06 to 0.5, or 0.08 to 0.25 weight percent of boron, the amount of boron in Nasserrafi would still include the presently claimed.  However, the fact remains, Nasserrafi [0021] the aluminum alloys can comprise boron, and therefore boron is not require. (Emphasis added).

Applicant further argues:
“Nevertheless, Applicant notes that claim 1 of Yatsukura requires that the combined content of Fe and Ni is equal to or greater than 1,7mass%. In contrast, amended claim 1 
Remarks, pg. 11
The Examiner respectfully traverses as follows:
Yatsukura is only used as teaching reference in order to teach an amount of silicon. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1732    

                                                                                                                                                                                                    /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732